Citation Nr: 0325597	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
fractures of the pelvis, pubis and ilium, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his brother




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In December 2000, the Board reopened 
the veteran's claim of entitlement to service connection for 
bilateral shoulder disorder and remanded the issue, as well 
as his claim for an increased evaluation for residuals of 
fractures of the pelvis, pubis, and ilium for further 
development.  


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has not been apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new law has been in 
effect since November 2000, and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The veteran must be notified of this new law as it relates to 
his particular appeal, including particularly what evidence 
and information is needed to substantiate the claim, what 
portion of this evidence the appellant is responsible for 
obtaining and submitting, and what portion of this evidence 
VA will obtain for him.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issues on appeal.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes specifically notifying the 
appellant in writing of what evidence and 
information is needed to substantiate the 
claim, what portion of this evidence the 
appellant is responsible for obtaining 
and submitting, and what portion of this 
evidence VA will obtain for him.  
See Charles, 16 Vet. App. at 373-75; 
Quartuccio, 16 Vet. App at 186-87.

2.  If the veteran responds, the RO 
should attempt to secure from any 
identified source records that have yet 
to be associated with the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure any evidence, 
it must notify the veteran and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the veteran, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




